IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA
MORRIS D. RILEY,
                                           NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                           FILE MOTION FOR REHEARING AND
                                           DISPOSITION THEREOF IF FILED
v.
                                           CASE NO. 1D14-0234
STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 12, 2014.

An appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

Jeffrey Lewis, General Counsel and Melissa J. Ford, Assistant Conflict Counsel,
Office of Criminal Conflict and Civil One Regional Counsel, Region One,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, BENTON, and MAKAR, JJ., CONCUR.